                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA

 YVONDA SANDERS, individually and on              )
 behalf others similarly situated,                )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )     Case No. 3:19-cv-00069-RJC-DSC
                                                  )
 BANK OF AMERICA, N.A.,                           )
                                                  )
               Defendant.                         )
                                                  )

                               ORDER GRANTING
                       MOTION FOR ADMISSION PRO HAC VICE

       UPON MOTION of Defendant Bank of America, N.A. to admit pro hac vice Sean G.

Wieber (document #5), for the purposes of this lawsuit and upon good cause shown, it is hereby

ORDERED that Sean G. Wieber be admitted pro hac vice in accordance with the Motion of

Defendant Bank of America, N.A.

       SO ORDERED.
                                Signed: March 8, 2019
